Case 19-65918-jwc   Doc 5   Filed 10/04/19 Entered 10/04/19 12:55:32   Desc Main
                             Document     Page 1 of 7
Case 19-65918-jwc   Doc 5   Filed 10/04/19 Entered 10/04/19 12:55:32   Desc Main
                             Document     Page 2 of 7
Case 19-65918-jwc   Doc 5   Filed 10/04/19 Entered 10/04/19 12:55:32   Desc Main
                             Document     Page 3 of 7
Case 19-65918-jwc   Doc 5   Filed 10/04/19 Entered 10/04/19 12:55:32   Desc Main
                             Document     Page 4 of 7
Case 19-65918-jwc   Doc 5   Filed 10/04/19 Entered 10/04/19 12:55:32   Desc Main
                             Document     Page 5 of 7
Case 19-65918-jwc   Doc 5   Filed 10/04/19 Entered 10/04/19 12:55:32   Desc Main
                             Document     Page 6 of 7
Case 19-65918-jwc   Doc 5   Filed 10/04/19 Entered 10/04/19 12:55:32   Desc Main
                             Document     Page 7 of 7
